  



EMPLOYMENT AGREEMENT

  

This employment agreement (the “Agreement”) is effective as of August 15, 2013
between TARGETED MEDICAL PHARMA, INC, a Delaware corporation (“TMP”), and
William B. Horne, an individual resident of California (“Executive”).

  

RECITALS

 

A.Executive has acquired special skills and abilities appropriate to and
necessary for the role of Chief Financial Officer at TMP.

 

B.TMP desires the continued association and services of Executive in order to
retain his or her experience, skills, abilities, background, and knowledge, and
is therefore willing to engage his or her services on the terms and conditions
set forth below.

 

C.Executive desires to be employed by TMP and is willing to provide services on
the terms and conditions detailed herein.

  

AGREEMENT

 

NOW, THEREFORE, in consideration of the above recitals and of the mutual
promises and conditions in this Agreement, the parties agree as follows:

 

1.          ENGAGEMENT. TMP shall employ Executive as Chief Financial Officer as
of August 19, 2013 (the “Start Date”).

 

2.          RESPONSIBILITY. Executive shall report to the Chief Executive
Officer and Board of Directors of TMP. Executive responsibilities shall include:
financial accounting and reporting; treasury operations; budgeting and planning;
assisting in strategic planning and investor relations; preparation of the
company’s SEC filings and reporting; ensuring that the company is compliant with
Sarbanes Oxley and Dodd-Frank requirements and with local, state, and federal
reporting requirements; create, coordinate, and evaluate the financial data of
the company to include budgeting, tax planning and conservation of assets;
coordinate changes and improvements in financial information systems; oversee
the approval and processing of revenue, expenses, department budgets, ledger,
account maintenance and financial data entry; coordinate the preparation of
financial statements, financial reports, special analyses, and information
reports; continually improve finance, accounting, billing, and auditing
procedures and control safeguards; ensure records systems are maintained in
accordance with generally accepted auditing standards; train and guide the
accounting team; serve on planning and policy-making committees as requested;
and such other duties and responsibilities as the Chief Executive Officer and
Board of Directors of TMP shall determine, assign, or delegate from time to time
during the period of this Agreement.

 



Page 1 of 17

 

 

Executive shall perform his duties faithfully and diligently and shall abide by
the Bylaws, rules, regulations, instructions, personnel practices and policies
of TMP and any changes to them that may be adopted by TMP, except to the extent
inconsistent with the terms of this Agreement and in the event of inconsistency
the provisions of this Agreement govern.

 

3.          OFFICE LOCATIONS. Executive shall perform his responsible services
from TMP’s offices in Los Angeles, California and, as may be reasonably required
by such services, other locations from time to time.

 

4.          COVENANTS OF EXECUTIVE.

  

(a)          Devotion Of Time To Business.  Executive will devote substantially
all his time, attention, energy, knowledge, and skill to the business of TMP. 
Executive agrees that Executive will not engage in any other activities that
conflict with Executive’s obligations to TMP.

 

(b)          Conflicting Employment and Noninterference with Business. 
Executive agrees that during the Term of this Agreement and any renewal period
pursuant to paragraph 5 of this Agreement, Executive will not directly or
indirectly provide services for, own, manage, consult, operate any business or
otherwise engage in business activity directly related to the businesses in
which TMP is now involved or becomes involved.   Following the termination of
Executive’s employment with TMP, Executive shall not:  (a) engage in unfair
competition with TMP; (b) aid others in any unfair competition with TMP; (c) in
any way breach the confidence that TMP placed in Executive during his employment
with TMP; (d) misappropriate any Confidential Information as defined in this
Agreement; or (e) breach any of the provisions of this paragraph 4 of this
Agreement.   

 

(c)          No Solicitation of Business or Customers.  Executive promises and
agrees that during the Term of this Agreement and any renewal period pursuant to
paragraph 5 of this Agreement and for one (1) year after the termination of this
Agreement, Executive will not influence or attempt to influence customers
(defined broadly as those members, persons and entities having business dealings
with TMP) of TMP to divert their business to any individual or entity then in
competition with TMP. Executive further and specifically promises and agrees
that during the time period referred to in this paragraph he will not disrupt,
damage, impair, or interfere with the business of TMP by disrupting its
relationships with customers, members, agents, employees, representatives, or
vendors.

 

(d)          No Solicitation of Employees.  Executive promises and agrees that
during the Term of this Agreement and any renewal period pursuant to paragraph 5
of this Agreement and for one (1) year after the termination of this Agreement,
Executive will not disrupt, damage, impair, or interfere with the business of
TMP by interfering with or "raiding" TMP employees by directly or indirectly
soliciting TMP employees to work for any individual or entity then in
competition with TMP.

 



Page 2 of 17

 

 

(e)          Confidential Information.  Executive shall hold in a fiduciary
capacity, for the benefit of TMP, as secret and confidential, all trade secret
and nonpublic information relating to TMP and the business of TMP which was
disclosed to or acquired or known by Executive during Executive's employment
with TMP. Such TMP trade secret or confidential information includes lists of
names, including customer lists, personnel, pricing and account information,
marketing plans, information concerning litigation or pending litigation, and
any communications subject to the attorney-client and attorney work-product
privileges as to TMP's attorneys.  During Executive's employment by TMP and
after the termination of Executive's employment, Executive shall not, without
prior written authorization and consent of the TMP's Board of Directors, or as
may otherwise be required by law or legal process, use or communicate or
disclose any such trade secret or confidential information to any third party
other than TMP and those whom TMP authorizes to receive such information.

 

(f)          Injunctive Relief.  It is expressly agreed that TMP would suffer
irreparable injury if Executive were to violate the provisions of this paragraph
4 of the Agreement and that TMP would therefore be entitled to injunctive relief
pursuant to the provisions of paragraph 20.  Executive consents and stipulates
to the entry of such injunctive relief prohibiting Executive from competing
with TMP in violation of this Agreement.

 

(g)          Notification of New Employer. Executive consents to notification by
TMP to any subsequent employer of Executive about Executive’s rights and
obligations under this paragraph 4 of the Agreement.

 

(h)          CPA Status. Executive will ensure Executive’s CPA status in the
State of Washington is reinstated within 90 days of the Start Date and that
Executive’s CPA status in the State of California is active within 180 days of
the Start Date. Executive will maintain his CPA status as active in the State of
California for the duration of his employment thereafter.

   

5.           TERM. Subject to earlier termination as provided elsewhere in this
Agreement, Executive shall be employed pursuant to this Agreement for a term
commencing upon the date hereof and ending one calendar year thereafter unless
earlier terminated pursuant to Section 11 of this Agreement (the “Term”). TMP
may renew this Agreement for one (1) additional year (meaning from effective
date through the last day of the twelfth month) each year after the expiration
of the initial Term, and will advise Executive in writing no later than May 15
of each year of its decision regarding renewal of this Agreement. If the
Agreement is renewed, it will be for the period of one additional year (August
14 through the following August 13). If the Agreement is not renewed or if, for
any reason, TMP does not notify Executive in writing of its decision regarding
renewal by May 15, the Agreement will terminate on August 13 and TMP will have
no further obligation to pay Executive any compensation or any other amounts,
except for any unused accrued paid time off and reimbursable business expenses
as provided in paragraphs 8 and 10, respectively, and any earned and accrued
bonus or payments due Executive, if any, at the time of termination under any
plans in which Executive participated prior to termination, or as otherwise
provided by law. If TMP does not renew the Agreement it may, at its option,
place Executive on inactive status, at full pay, for the period of May 16
through August 13 of the then current year.

 

6.          COMPENSATION OF EMPLOYEE.

 

(a)          Base Salary. Effective upon execution of this Agreement,
Executive’s Base Salary shall be $200,000 per year, payable in accordance with
the customary payroll practices of TMP but in no event less frequently than
bi-weekly.

 



Page 3 of 17

 

 

(b)          Performance Bonuses.

 

(1)          Executive shall receive a one-time cash bonus (the “Cash Flow
Bonus”) of $50,000 upon the company maintaining a cash balance in excess of
$250,000 for every day two consecutive quarters. Bonus will be paid out at a
rate of $10,000 per month for five months. If Executive’s employment is
terminated for any reason prior to the payout of any or all of this bonus
balance, the unpaid balance shall be foregone.

 

(2)          Beginning January 1, 2014, Executive shall be eligible to earn an
annual cash bonus (the “EBITDA bonus”) ranging from 0% to 30% of $250,000,
pro-rata to the Company’s earnings before interest taxes depreciation and
amortization including equity compensation (herein “Adjusted EBITDA”) as
reported in the Company’s financials. Adjusted EBIDTA goals shall be $5 million
in 2014, $10 million in 2015 and $15 million in 2016. As an example and for
clarification, should the Company report Adjusted EBITDA in 2014 of $4 million,
Executive shall receive a bonus of $60,000 ($4 million / $5 million x 30% x
$250,000).

 

7.          STOCK OPTIONS.

 

(a)          Base Stock Options. Upon Executive’s 90th calendar day of
employment, TMP will grant Executive an option to purchase One Hundred and Fifty
Thousand (150,000) shares of TMP common stock with a seven (7) year term
fully-vested upon grant pursuant to TMP’s stock option plan. The option shall
have an exercise price per share equal to fair market value per share as
determined by the average closing price for the ten market days prior to the
grant date. The options shall vest twenty five percent (37,500 shares) per year
for four years on each of the following dates: August 19 of 2014, 2015, 2016 and
2017. Executive shall be solely responsible for paying his own federal and state
taxes associated with the grant and any exercise of such Stock Option, provided,
that TMP will take any necessary action, to the extent reasonable, to ensure
incentive stock option treatment for the Stock Option, in whole or part, to the
extent eligible under applicable laws.

 

(b)          Bonus Stock Options. Upon the filing of TMP’s annual report for the
fiscal years 2014, 2015 and 2016, TMP will grant Executive an option to purchase
between Zero (0) and Forty Thousand (40,000) shares of TMP common stock pro-rata
to the Company’s Adjusted EBITDA goals for that fiscal year. Adjusted EBIDTA
goals shall be $5 million in 2014, $10 million in 2015 and $15 million in 2016.
As an example and for clarification, should the Company report adjusted EBITDA
in 2014 of $4 million, Executive shall receive a stock option bonus of 32,000
shares. The stock options shall have a seven (7) year term will be granted
pursuant to TMP’s stock option plan. The option shall have an exercise price per
share equal to fair market value per share as determined by the average closing
price for the ten market days prior to the grant date. Executive shall be solely
responsible for paying his own federal and state taxes associated with the grant
and any exercise of such Stock Option, provided, that TMP will take any
necessary action, to the extent reasonable, to ensure incentive stock option
treatment for the Stock Option, in whole or part, to the extent eligible under
applicable laws.

 



Page 4 of 17

 

 

8.          EXPENSES. TMP shall reimburse the Executive for all reasonable
business expenses incurred during the Term of this Agreement in accordance with
applicable policies and procedures of TMP then in force, including, without
limitation, cell phone and related data services, travel (including mileage for
services-related travel using Executive’s personal vehicle), lodging, and other
expenses incurred by Executive, and all other expenses contemplated by this
Agreement, provided such expenses are evidenced by reasonable documental proof
and pre-approval by Executive’s supervisor.

 

9.          MEDICAL BENEFITS. Executive shall be eligible to enroll in TMP’s
standard medical benefits plan upon the 30th day of Executive’s employment.

 

10.          PERSONAL TIME OFF. Executive shall accrue three week’s (120 hours)
personal time off per year (prorated the first year to the number of days worked
in that year). In addition, Executive will be eligible for TMP’s standard annual
holidays (approximately eight days per year). Executive shall also accrue one
week (40 hours) of sick time per year. Unused personal time off shall roll-over
to the following year if unused, with a maximum balance of 200 hours. Unused
holidays and sick time shall not roll over from year to year.

 

11.          NOTICE OF TERMINATION. Any termination of the Executive’s
employment hereunder by TMP or by the Executive shall be communicated by written
notice of termination to the other party hereto in accordance with this
Agreement.

 

12.          EMPLOYEE COMPENSATION UPON TERMINATION.

 

(a)          EFFECTS OF GENERAL TERMINATION. Upon any termination of employment
of or by Executive for any reason, TMP shall pay on the Date of Termination all
accrued and owing salary, reimbursable expenses and accrued vacation through the
Date of Termination, less any applicable tax deductions and withholding amounts
in accordance with applicable state and federal law. Any other amounts payable
hereunder upon any termination shall be paid in accordance with the Company’s
customary payroll periods and less any applicable tax deductions and withholding
amounts in accordance with applicable state and federal law, unless otherwise
explicitly stated in this Agreement. Unless explicitly stated otherwise, in the
event of any termination Executive shall remain eligible to receive a prorated
bonus for the period of service prior to the Date of Termination. Any unvested
Stock Options held by Executive shall be foregone.

 

(b)          DEATH OR DISABILITY. During any period during the Term that the
Executive fails to perform his duties hereunder as a result of a Disability (as
defined below), TMP will have the option to terminate Executive's employment by
giving a notice of termination to Executive. The notice of termination shall
specify the Date of Termination, which date shall not be earlier than thirty
(30) days after the notice of termination is given. For purposes of this
Agreement, “Disability” shall mean a physical or mental impairment that, as
reasonably determined by the Board, renders the Executive unable to perform the
essential functions of his employment with the Company, even with reasonable
accommodation that does not impose an undue hardship on the Company, for more
than 90 days in any 180-day period, unless a longer period is required by
federal or state law, in which case that longer period would apply. If
terminated due to Disability, in addition to the amounts set forth in subsection
11(a), TMP shall (i) pay the Executive, or Executive’s beneficiaries in case of
death, Base Salary for a period of six (6) months after the Date of Termination,
(ii) continue to cover Executive and other under Executive’s health plan at the
time of termination under applicable Benefit Plans through the end of the Term
or Renewal Term, as the case may be and (iii) maintain Executive’s, or
Executive’s beneficiaries in case of death, eligibility to receive the Annual
Bonuses as otherwise provided under this Agreement.

 



Page 5 of 17

 

 

(c)          EMPLOYER’S TERMINATION FOR CAUSE. If the Executive’s employment
hereunder is terminated by TMP for Cause (as defined below), other than the
amounts set forth in subsection 11(a), Executive shall be entitled to no further
compensation.

 

(d)          EMPLOYER’S TERMINATION FOR ANY REASON OTHER THAN CAUSE, DISABILITY
OR DEATH OR BY EMPLOYEE FOR ANY REASON OTHER THAN GOOD REASON. If the
Executive’s employment hereunder is terminated by TMP for any reason other than
Cause, Disability or Death (as addressed elsewhere herein), or by the Executive
for any reason (other than Good Reason as addressed below) then in addition to
the amounts set forth in subsection 11(a), TMP shall continue to pay the
Executive Base Salary for a period of three (3) months after the Date of
Termination.

 

(e)          TERMINATION BY EXECUTIVE FOR GOOD REASON. If the Executive’s
employment is terminated by Executive for Good Reason (as defined below), in
addition to the amounts set forth in subsection 11(a), TMP shall pay the
Executive Base Salary for a period of three (3) months after the Date of
Termination.

 

(f)          DETERMINATION OF CAUSE AND RELATED DATE OF TERMINATION - EMPLOYER.
TMP may terminate the Executive’s employment hereunder for “Cause,” which means,
as determined solely in the discretion of TMP’s designated agents:

 

(i)          Upon the Executive’s conviction for the commission of a felony (or
a plea of nolo contendre thereto);

 

(ii)          A material breach by Executive of any of the representations or
warranties or terms of this Agreement; and

 

(iii)          Willful failure by the Executive to materially perform his duties
pursuant to the terms and conditions this Agreement (other than any such failure
resulting from the Executive’s incapacity due to Disability). For purposes
hereof, no act or failure to act by the Executive shall be considered ‘willful’
unless done or omitted to be done by him in bad faith.

 

(iv)          A determination by TMP that Executive’s performance is below TMP’s
expectations. In this case, Executive shall be given a 90 day notice and window
to improve performance to TMP’s expectations.

 

Other than in the case of subsection 11(g)(iv), the Date of Termination for
termination of Executive by TMP for Cause shall be no earlier than two weeks
after the effective date of notice (per subsection 21(b) below), during which
period Executive shall be entitled to cure any condition specified in the Notice
of Termination pursuant to subsection 11(g)(ii).

 



Page 6 of 17

 

 

(g)          GOOD REASON - EMPLOYEE. The Executive may terminate his employment
hereunder for Good Reason, provided that the Executive shall have delivered a
Notice of Termination (as described herein) within thirty (30) days after the
occurrence of the event giving rise to such termination for Good Reason.
Executive’s termination of his employment for Good Reason shall mean the
occurrence of one or more of the following circumstances, without the
Executive’s express written consent, which are not remedied by TMP within thirty
(30) days of the effective date of the Notice of Termination (per subsection
21(b) below):

 

(i)          an assignment to the Executive of any duties materially
inconsistent with his positions, duties, responsibilities and status with TMP
hereunder or any material limitation of the powers of the Executive, in each
instance not consistent with the powers of the Executive contemplated by
Paragraph 2 hereof;

 

(ii)          any removal of the Executive from, or any failure to re-elect the
Executive to, the positions specified in the Agreement;

 

(iii)          a reduction in the Executive’s Base Salary as in effect from time
to time;

(iv)          the failure of the Company to continue in effect any Benefit Plan
that was in effect on the date hereof or provide the Executive with materially
equivalent benefits;

 

(v)          any relocation of Executive to a primary office location that is
more than 30 miles from the Los Angeles office of TMP as of the date of this
Agreement or requirement that Executive travel outside of Southern California
more than ten (10) days per month;

(vi)          any other material breach by the Company of this Agreement.

 

(h)          COMPLIANCE WITH SECTION 409A. The parties to this Agreement intend
that the Agreement complies with Section 409A of the Code, where applicable, and
this Agreement will be interpreted in a manner consistent with that intention.
Notwithstanding any other provisions of this Agreement to the contrary, and
solely to the extent necessary for compliance with Section 409A of the Code, if
as of the date of Executive’s “separation from service” (within the meaning of
Section 409A of the Code and the applicable regulations) from TMP, (i) Executive
is deemed to be a “specified employee” (within the meaning of Section 409A of
the Code), and (ii) TMP or any member of a controlled group including TMP is
publicly traded on an established securities market or otherwise, no payment or
other distribution required to be made to Executive hereunder (including any
payment of cash, any transfer of property and any provision of taxable benefits)
solely as a result of Executive’s separation from service will be made earlier
than the first day of the seventh month following the date on which the
Executive separates from service with TMP, or if earlier within thirty (30) days
of the Executive’s date of death following the date of such separation.
Notwithstanding the foregoing, this provision will not apply to (a) all payments
on separation from service that satisfy the short-term deferral rule of Treas.
Reg. §1.409A-1(b)(4), (b) to the portion of the payments on separation from
service that satisfy the requirements for separation pay due to an involuntary
separation from service under Treas. Reg. §1.409A-1(b)(9)(iii), and (c) to any
payments that are otherwise exempt from the six month delay requirement of the
Treasury Regulations under Code Section 409A. Notwithstanding anything to the
contrary herein, a termination of employment will not be deemed to have occurred
for purposes of any provision of this Agreement providing for the payment of
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Section
409A of the Code and, for purposes of any such provision of this Agreement,
references to a “resignation,” “termination,” “termination of employment,” or
like terms will mean a separation from service. For purposes of Section 409A of
the Code, each payment made under this Agreement will be designated as a
“separate payment” within the meaning of the Section 409A of the Code.
Notwithstanding anything to the contrary herein, except to the extent any
expense, reimbursement or in-kind benefit provided pursuant to this Agreement
does not constitute a “deferral of compensation” within the meaning of Section
409A of the Code: (x) the amount of expenses eligible for reimbursement or
in-kind benefits provided to Executive during any calendar year will not affect
the amount of expenses eligible for reimbursement or in-kind benefits provided
to Executive in any other calendar year, (y) the reimbursements for expenses for
which Executive is entitled to be reimbursed will be made on or before the last
day of the calendar year following the calendar year in which the applicable
expense is incurred, and (z) the right to payment or reimbursement or in-kind
benefits hereunder may not be liquidated or exchanged for any other benefit.

 



Page 7 of 17

 

 

13.          SUCCESSORS AND ASSIGNS. This Agreement shall not be assignable by
the Executive. This Agreement and all rights of the Executive hereunder shall
inure to the benefit of and be enforceable by the Executive’s personal or legal
representatives, executors, administrators, successors, heirs, devisees and
legatees. Upon the Executive’s death, all amounts to which he is entitled
hereunder shall be paid in accordance with the terms of this Agreement to the
Executive’s devisee, legatee, or other designees or, if there be no such
designee, to the Executive’s estate. The Agreement shall be binding upon and
inure to the benefit of the successors-in-interest, assigns and personal
representatives of TMP.

 

14.          CONFIDENTIAL INFORMATION AND TRADE SECRETS.

 

(a)          Executive has reviewed and signed TMP’s confidentiality agreement
and recognizes that Executive’s position with TMP requires considerable
responsibility and trust, and, in reliance on Executive’s loyalty, TMP may
entrust Executive with highly sensitive confidential, restricted and proprietary
information involving Trade Secrets and Confidential Information.

 

(b)          For purposes of this Agreement, a “Trade Secret” is any scientific
or technical information, data, methods, design, process, procedure, formula or
improvement related to TMP or its affiliates that is not generally known to
competitors of TMP. “Confidential Information” is any oral or written knowledge,
technical data, secret or proprietary information, Know-how or other information
of TMP and its affiliates (and their respective customers, investors, vendors,
business partners and the like) of any kind, other than Trade Secrets,
including, but not limited to, TMP’s business plans, business prospects,
training manuals, product development plans, bidding and pricing procedures,
market strategies, internal performance statistics, financial data, confidential
personnel information concerning Executives of TMP, supplier data, operational
or administrative plans, policy manuals, and terms and conditions of contracts
and agreements. The term “Trade Secret” and “Confidential Information” shall not
apply to information which is (i) already in Executive’s possession (unless such
information was derived prior to the date of this Agreement solely in connection
with formulating TMP’s business plans, obtained by Executive from TMP while in
service to TMP or was obtained by Executive in the course of Executive’s
employment by TMP), (ii) become generally known to others in the industry by
means other than unlawful disclosure by Executive or (iii) required to be
disclosed by any applicable law.

 



Page 8 of 17

 

 

(c)          Except as required to perform Executive’s duties hereunder,
Executive shall not use or disclose any Trade Secrets or Confidential
Information of TMP during employment, at any time after termination of
employment and prior to such time as they cease to be Trade Secrets or
Confidential Information through no act of Executive, unless required to be
disclosed by applicable law.

 

(d)          Upon the request of TMP and, in any event, upon the termination of
employment hereunder, Executive will surrender to the company all memoranda,
notes, records, plans, manuals or other documents pertaining to TMP’s business,
Trade Secrets or Confidential Information or Executive’s employment (including
all copies thereof). All such information and materials, whether or not made or
developed by Executive, shall be the sole and exclusive property of TMP, and
Executive hereby assigns to the company all of Executive’s right, title and
interest in and to any and all of such Trade Secrets or Confidential
Information.

 

(e)          Executive agrees and acknowledges that TMP has developed, and is
developing at great expense of time and financial resources, which are kept and
protected as Confidential Information and Trade Secrets that are unique and of
great value to TMP, and that, in the event this Section 13 or any of the
sub-parts of this Section 13 is breached by Executive, said breach will give
rise to irreparable damage to TMP inadequately compensable in damages. Executive
therefore expressly agrees that in the event of a breach or threatened breach of
this Section 13, or any of the sub-parts of this Section 13, TMP will be
entitled to seek injunctive relief in any court of competent jurisdiction, in
addition to any and all other legal or equitable rights and remedies existing in
its favor, and may also apply to any court of law or equity having competent
jurisdiction for a declaratory judgment for specific performance or other relief
in order to enforce its rights or prevent any violation of this Agreement, and
Executive will not claim as a defense thereto that TMP has an adequate remedy at
law.

 

15.          INTELLECTUAL PROPERTY RIGHTS DURING THE TERM OF THIS AGREEMENT.
Executive acknowledges and agrees that his performance under this agreement is
work for hire and Executive agrees to and does hereby sell, assign, transfer and
set over to TMP, its successors, assigns, or affiliates, as the case may be, all
of Executive’s right, title, and interest in and to any inventions,
improvements, processes, patents or applications for patents which Executive
develops or conceives individually or in conjunction with others during the
course of Executive’s retention by TMP, or, having possibly conceived same prior
to his retention, may complete while performing services for TMP or any of the
TMP’s affiliates, in both cases whether during or outside business hours,
whether or not on the TMP’s premises, in connection with any matters which
related to the TMP’s or the TMP’s affiliates’ business, to be held and enjoyed
by TMP, its successors, assigns or affiliates, as the case may be, to the full
extent of the term for which any patent may be granted and as fully as the same
would have been held by Executive, had this Agreement sale or assignment not
been made. Executive will make, execute and deliver any and all instruments and
documents necessary to obtain patents for such inventions, improvements and
processes in any and all countries. Executive hereby irrevocably appoints TMP to
be Executive’s attorney in fact in the name of and on behalf of Executive to
execute all such instruments and do all such things and generally to use the
Executive’s name for the purposes of assuring to TMP (or its nominee) the full
benefit of its rights under the provisions of this Section 14.

 



Page 9 of 17

 

 

16.          POLICIES AND PROCEDURES. As an employee of TMP, Executive will be
subject to the administrative, personnel, marketing and other policies and
procedures of TMP as they may be modified or supplemented from time-to-time by
TMP, in its sole discretion, including, without limitation, those policies set
forth in TMP’s employee handbooks or manuals, if any. Executive agrees to abide
by TMP’s policies, provided, however, that (1) they have been provided to
Executive in writing reasonably in advance of implementation and enforcement
against Executive, and (2) the terms of this Agreement shall supersede and
control in the event of any conflict or inconsistency between the terms of this
Agreement and TMP’s policies, including, without limitation, those employee
policies relating to outside employment and performance reviews.

 

17.          SUPERVISION OF EMPLOYEE. In performing services under this
Agreement, Executive shall at all times in service to TMP hereunder be subject
to the supervision and control of TMP. Executive shall regularly report to such
TMP personnel as directed by TMP. Executive shall participate as requested in
TMP’s employee training, regulatory compliance (including, but not limited to,
HIPAA compliance) and orientation programs. If requested, Executive shall
document all hours worked for TMP in a form satisfactory to TMP.

 

18.          COMPLIANCE WITH HEALTH CARE LAW. Executive shall fulfill its
obligations under this Agreement in accordance with any and all applicable laws,
rules, guidelines and requirements of governmental, accrediting, reimbursement,
payment and other agencies having jurisdiction over the operation of TMP’s
business, including without limitation, compliance with the following
requirements: Executive has complied in all material respects with, is in
material compliance with and shall remain in material compliance with all
applicable laws and regulations of foreign, federal, state and local governments
and all agencies thereof relating to Health Care Laws and Practices (as defined
below). Executive has not received notification of or been under investigation
with respect to, any violation of any provision of any federal, state or local
law or administrative regulation, or of any rule, regulation or requirement of
any licensing body relating to Health Care Laws and Practices. For purposes of
this Agreement, “Health Care Laws and Practices” means all federal, state or
local laws, rules, regulations or guidelines regarding (i) any
government-sponsored health care program, including Medicare and other federally
or state funded entitlement programs, and including those laws, rules,
regulations and guidelines related to covered services, charging practices,
billing, collection, marketing and advertising, (ii) kickbacks, fee-splitting
and other referral practices, including, without limitation, the federal
anti-kickback statute set forth at 42 U.S.C. Section 1320a-7b (the
“anti-kickback statute”), the federal physician self referral law set forth at
42 U.S.C. Section 1395nn (the “Stark law”), California Business and Professions
Code Section 650, California Welfare and Institutions Code Section 14107.2(a),
California Business and Professions Code Sections 650.01 and 650.02, California
Labor Code Sections 139.3 and 139.31 and other related or similar laws and
regulations, and (iii) the privacy, maintenance or protection of patient
records, including the HIPAA.

 



Page 10 of 17

 

 

19.          INDEMNIFICATION. TMP hereby agrees to indemnify, hold harmless and
defend Executive, including advancing expenses and promptly paying covered
amounts when due, to the fullest extent permitted by law and under the charter
and bylaws of TMP, against and in respect to any and all actions, suits,
proceedings, claims, demands, judgments, cost, fees (including reasonable
attorneys’ fees), losses, damages and causes of action (including, but not
limited to, claims for indemnity or contribution) resulting from Executive’s
good faith performance of his duties and obligations hereunder. Executive shall
indemnify and hold TMP harmless from all liability for loss, damages, or injury
to persons or property resulting from the culpable negligence or misconduct of
Executive. If any claim, action or proceeding shall hereafter be brought seeking
to hold TMP liable on account of any act or omission of Executive, Executive
shall, at Executive's sole expense, pay, appear and defend TMP against any such
claim or demand, and indemnify and hold TMP free and harmless therefrom. This
indemnification shall include any costs, including attorney's fees, reasonably
incurred by TMP in defending any claim made against Executive.

 

20.          NEGOTIATION, MEDIATION AND ARBITRATION.

 

(a)          Negotiation and Binding Arbitration. While TMP and Executive hope
that employment disputes will not occur, TMP and Executive believe that where
such disputes do arise, it is in the mutual interest of TMP and Executive to
handle them pursuant to negotiation and binding arbitration which generally
resolves disputes quicker than court litigation and with a minimum of
disturbance to all parties involved.  TMP AND EXECUTIVE UNDERSTAND THAT THEY ARE
WAIVING TO THE MAXIMUM EXTENT PERMITTED BY LAW THE RIGHT TO A JURY TRIAL AND
RIGHT TO APPEAL FOR ALL EMPLOYMENT-RELATED DISPUTES.

 

(b)          Consultation, Negotiation and Mediation. TMP and Executive shall
use their best efforts to settle any claim, dispute, question, or disagreement
arising out of or in connection with Executive's employment, (collectively
referred to as “Claim” or “Claims”) as follows: 

 

(1)          Executive and TMP shall consult and negotiate with each other in
good faith and, recognizing their mutual interests, attempt to reach a just and
equitable solution satisfactory to both parties.  If they do not reach such
solution within a period of forty-five 45 days from first notice by either party
("Consultation and Negotiation Period");

 

(2)          If Executive and Company do not resolve any Claim within the
Consultation and Negotiation Period, then Company or Executive may initiate
non-binding mediation by notifying the other party in writing.  Company and
Executive shall mutually select a mutually agreeable neutral third party
mediator ("Mediator") within forty-five (45) days from notice of a party's
initiation of mediation.  The parties will conduct mediation in good faith
within forty-five (45) days of the selection of the Mediator ("Mediation
Period").  Company and Employee shall equally share all costs of Mediation;

 



Page 11 of 17

 

 

(3)          If Executive and Company do not resolve any Claim within the
Mediation Period, then, upon written notice by either party to the other, the
Claim shall be decided exclusively by final and binding arbitration as set forth
herein.  This paragraph shall not apply if either party seeks injunctive relief
pursuant to paragraph 6.o below,

 

(c)          Final and Binding Arbitration. Any and all such Claims shall be
decided exclusively by final and binding arbitration in Los Angeles County,
California, pursuant to the procedures required by California law, including the
California Arbitration Act, California Code of Civil Procedure §§ 1281, et seq.
and governing case law including Armendariz v. Foundation Health Psychcare
Servs., Inc. (2000) 24 Cal.4th 83, and subsequently decided authorities, and
laws.

 

(d)          California Law Unsettled. TMP and Executive acknowledge that each
of them has been fully and completely advised by their own attorneys, or if
unrepresented have been advised by the reading of this paragraph, and each of
them understands that California law is presently unsettled as to the extent
each of them, as part of this Agreement, can lawfully waive their respective
rights and obligations by agreeing in advance to submit any Claims that may
arise between them to arbitration.  Notwithstanding the unsettled state of the
law, TMP and Executive agree that to the maximum extent permissible, each of
them will submit any Claims to arbitration.  TMP and Executive further agree
that in the event that any of the arbitration provisions in this paragraph 6 is
held to be unenforceable, such provision shall be deemed stricken and the
remainder shall be fully enforceable. These arbitration provisions shall not
apply to a Claim if an agreement to arbitrate such Claim is prohibited by
California or federal law including governing case law.

 

(e)          Demand for Arbitration. Any Demand for Arbitration (“Demand”) must
be submitted in writing to the other party at any time within the period covered
by the applicable statute of limitations on the Claim stated in the Demand or
such Claim will be barred forever (the “statute of limitations” is defined as
being the same limitations period that would be applicable if a lawsuit was
filed in the Superior Court of the State of California.). The written Demand
will include the following information: (1) A factual description of the Claim
in sufficient detail to advise the other party of the nature of the Claim; (2)
The date when the Claim first arose; (3) The names and telephone numbers of any
persons with knowledge of the Claims; and (4) The relief sought by requesting
party.

 

(f)          Selection of Arbitrator. The arbitration shall be conducted before
a single neutral arbitrator (“Arbitrator”) selected by both parties in
accordance with California Code of Civil Procedure Section 1281.6. The Executive
and the TMP will jointly select the Arbitrator, who must be an attorney duly
admitted to practice in the State of California.  If the Executive and the TMP
cannot agree on an Arbitrator then the party requesting arbitration shall
contact an appropriate organization, such as the American Arbitration
Association (“AAA”) for a list of five retired or former jurists with
substantial professional experience in employment matters and provide that list
to the other party. The Arbitrator will be selected by each Party alternately
(starting with the party who did not provide the list) striking one name from
the list.  The last name remaining on the list will be the Arbitrator selected
to resolve the dispute. This Agreement to arbitrate will be specifically
enforceable.  Judgment upon any award rendered by an Arbitrator may be entered
in any court having jurisdiction thereof.

 



Page 12 of 17

 

 

A copy of California Code of Civil Procedure Section 1281.6 and the Rules of the
AAA are attached hereto respectively as Attachments “A” and “B”.  The foregoing
described documents, including same as may be subsequently amended or revised,
are incorporated herein by this reference as though set forth in full.

 

(g)          Covered Claims. The Claims covered include, but are not limited to
such Claims for: wages or other compensation due; breach of any contract or
covenant, express or implied; tort claims; discrimination claims, including but
not limited to discrimination (including those claims under Title VII of the
Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000(e), et seq. or California
Fair Employment & Housing Act, as amended, Cal. Govt. Code § 12900, et seq.)
based on race, sex, sexual orientation, religion, national origin, age, marital
status, handicap, disability or medical condition, harassment or retaliation on
any of the foregoing bases, benefits (except as excluded herein) and violations
of any federal, state or other governmental constitution, statute, regulation,
or ordinance or public policy.  Both the TMP and the Executive shall be
precluded from bringing or raising in court or another forum any dispute that
was or could have been submitted to binding arbitration. 

 

(h)          Excluded Claims. The following are expressly excluded from these
arbitration provisions and are not covered by this Agreement: (1) claims related
to workers' compensation or unemployment insurance benefits; and (2) claims that
are prohibited from being arbitrated by California or federal law including
governing case law.

 

(i)          Additional Proceedings Arbitrated. Executive may consult with or
file a complaint with any appropriate state or federal agency, such as the U.S.
Equal Employment Opportunity Commission (EEOC), California Department of Fair
Employment and Housing (DFEH).  However, if Executive's Claim or complaint is
not finally resolved by the government agency or the Executive is not satisfied
with the results of the government agency process, Executive agrees that any
additional proceedings will be arbitrated pursuant to the provisions of this
paragraph 6 instead of going to trial.

 

(j)          Discovery. The parties will be permitted to conduct discovery as
provided by the California Code of Civil Procedure Section 1283.05.

 

(k)          Arbitration Fees and Expenses.

 

(1)          Notwithstanding the provisions of California Code of Civil
Procedure §1284.2, Executive’s responsibility for payment of the Arbitrator’s
fees and expenses in connection with Claims to enforce statutory rights shall be
limited to an amount equal to the filing fee to file a Superior Court action,
and TMP shall pay all remaining fees and costs of the Arbitrator.

 

(2)          With respect to all other claims not arising from a state or
federal statute, the parties shall each pay their pro rata share of the
Arbitrator’s expenses and fees, pursuant to California Code of Civil Procedure
§1284.2, unless otherwise required by California Code of Civil Procedure §1284.3
or other provisions of law.

 

(3)          Each party shall pay for their own attorneys' fees, witness fees or
other expenses or costs incurred.  However, the Arbitrator may award costs and
or attorneys' fees to the prevailing party to the extent permitted by law.  Any
controversy regarding the payment of fees and expenses shall be decided by the
Arbitrator.

 



Page 13 of 17

 

 

(l)          Evidence and Burden of Proof. The Arbitrator shall be the judge of
the relevance and materiality of the evidence offered, in conformity with the
legal rules of evidence. The parties bear the same burdens of proof as if their
claims had been brought in court.

 

(m)          Arbitrator Authority. The Arbitrator will have no authority to
extend, modify or suspend any of the terms of this Agreement.  The Arbitrator
within 30 days of the conclusion of the arbitration will make his or her award
in writing and shall accompany it with an opinion discussing the evidence and
setting forth the reasons for his or her award.  The Arbitrator may award any
form of remedy or relief that would otherwise be available in court, consistent
with applicable laws.  The Arbitrator will have the authority to hear and grant
motions.

 

(n)          Arbitrator Decision. The decision of the Arbitrator within the
scope of the submission will be final and binding on both parties and any right
to judicial action on any matter subject to arbitration hereunder hereby is
waived, except suit to enforce this arbitration award or in the event
arbitration is not available for any reason.  Any suit must be brought in
Sacramento County, California.

 

(o)          Injunctive Relief. Either party may apply to the Arbitrator seeking
injunctive relief until the arbitration award is rendered or the controversy is
otherwise resolved.  Either party also may, without waiving any remedy under
this agreement, seek from any court having jurisdiction any interim or
provisional remedies pursuant to California Code of Civil Procedure Section
1281.8 that is necessary to protect the rights or property of that party,
pending the establishment of the arbitral tribunal (or pending the arbitral
tribunal's determination of the merits of the controversy).

 

(p)          Confidentiality. Neither the Executive, the TMP, nor the Arbitrator
may disclose the existence, content or results of any arbitration under this
Arbitration section without the prior written consent of all those involved in
the arbitration, except that disclosure may be made in the following
circumstances: (1) If required by law; (2) To each participant’s spouse,
officers, insurers and legal and tax advisors; or (3) In connection with an
application made to a court to enforce, vacate or modify an Arbitrator’s award,
and in such circumstances, all pleadings briefs, memoranda and exhibits shall be
filed under seal.

 

(q)          Application. These provisions shall apply to any Claims involving
TMP as well as TMP’s members and affiliated companies, successors and assigns,
officers, directors, employees, or agents in their capacity as such.

 

(r)          Survival. The rights and obligations of Executive and TMP set forth
in this Section on Arbitration shall survive the termination of Executive's
employment and the expiration of this Agreement.

 

(s)          Consideration and Waivers. In consideration for and as a material
condition of Executive's employment and continued employment with TMP, TMP and
Executive agree that to the fullest extent permitted by law, final and binding
arbitration is the exclusive means for resolving the claims outlined in this
Agreement.  However, this Agreement does not in any way alter the at-will status
of TMP's employment.  TO THE MAXIMUM EXTENT PERMITTED BY LAW BOTH THE TMP AND
EXECUTIVE EXPRESSLY WAIVE ALL RIGHTS TMP AND/OR EXECUTIVE MAY HAVE TO A CIVIL
COURT ACTION AND APPEAL ON ANY CLAIM INCLUDING DISCRIMINATION AND HARASSMENT
CLAIMS ARISING OUT OF OR IN ANY WAY RELATED TO EXECUTIVE’S EMPLOYMENT WITH THE
TMP.  ONLY AN ARBITRATOR, NOT A JUDGE OR JURY, WILL DECIDE ANY SUCH CLAIM,
ALTHOUGH THE ARBITRATOR HAS THE AUTHORITY TO AWARD ANY TYPE OF RELIEF THAT COULD
OTHERWISE BE AWARDED BY A JUDGE OR JURY.

 



Page 14 of 17

 

 

21.          GENERAL PROVISIONS.

 

(a)          GOVERNING LAW AND JURISDICTION. Contract Governed by Law of State
of California. The parties agree that it is their intention and covenant that
this Agreement and performance under this Agreement and all suits and special
proceedings under this Agreement be construed in accordance with and under and
pursuant to the laws of the State of California and that in any action, special
proceeding, or other proceeding that may be brought arising out of, in
connection with, or by reason of this Agreement, the laws of the State of
California shall be applicable and shall govern without regard to any conflict
of laws principles. Any and all claims of any kind arising from or related in
any manner to this Agreement shall be brought in Los Angeles County, California.

 

(b)          NOTICES. All notices and other communications provided for or
permitted hereunder shall be made by hand delivery, first class mail, telex, or
telecopier, addressed as follows:

 

Party: Address: TMP

Targeted Medical Pharma, Inc.

2980 Beverly Glen Circle, Suite 301

Los Angeles, California 90077

 

 

Executive:

WILLIAM B. HORNE

 

800 Bienveneda Avenue

Pacific Palisades, CA 90272

 

 

All such notices and communications shall be deemed to have been duly given when
delivered by hand, if personally delivered; when delivered per documentation of
delivery, if delivered by Federal Express, UPS or similar delivery service;
three (3) business days after deposit in any United States Post Office in the
Continental United States, postage prepaid, if mailed; when answered back, if
telefaxed; when receipt is acknowledged or confirmed, if telecopied; upon
receipt of notice of delivery or reply, if emailed.

 

(c)          COMPLETE AGREEMENT. This Agreement supersedes any and all other
agreements, either oral or in writing, between TMP and Executive with respect to
the subject matter hereof and contains all of the covenants and agreements
between TMP and Executive with respect to such subject matter in any manner
whatsoever, except as such other agreements are explicitly referenced and
affirmed herein. Each party to this Agreement acknowledges that no
representations, inducements, promises or agreements, oral or otherwise, have
been made by any party, or anyone herein, and that no other agreement, statement
or promise not contained in this Agreement shall be valid or binding. This
Agreement may be changed or amended only by an amendment in writing signed by
both parties or their respective successors-in-interest, if applicable.

 



Page 15 of 17

 

 

(d)          AUTHORITY. Each of the parties hereby represents and warrants to
the other that:

 

(1)          He or it has the power and authority to enter into this Agreement,
including, with respect to TMP, requisite approval of the Board of Directors,
and

 

(2)          The execution, delivery and performance of this Agreement does not
and will not violate the terms of any agreement or other instruments to which he
or it is a party or by which he or it is bound.

 

(e)          NUMBER AND GENDER. Whenever the singular number is used in this
Agreement and when required by context, the same shall include the plural, and
the masculine gender shall include the feminine and neuter genders and the word
“person” shall include corporation, firm partnership or other form of
association.

 

(f)          FAILURE TO OBJECT NOT A WAIVER. The failure of either party to this
Agreement to object to or to take affirmative action with respect to any conduct
of the other which is in violation of the terms of this Agreement, shall not be
construed as a waiver of the violation or breach or of future violation, breach
or wrongful conduct.

 

(g)          EXECUTION IN COUNTERPARTS. This Agreement may be executed in
several counterparts and when so executed shall constitute one agreement binding
on all the parties, notwithstanding that all the parties are not signatory to
the original and same counterpart.

 

(h)           FURTHER ASSURANCE. Each party shall execute and deliver such
further instruments and shall take such other action as any other party may
reasonably request in order to discharge and perform their obligations and
agreements hereunder and to give effect to the intentions expressed in this
Agreement.

 

(i)          SEVERABILITY. If any provision of this Agreement is held invalid or
unenforceable, the remainder of this Agreement shall nevertheless remain in full
force and effect. If any provision is held invalid or unenforceable with respect
to particular circumstances, it shall nevertheless remain in full force and
effect in all other circumstances.

 



Page 16 of 17

 

 

Executed by the parties as of the day and year first above written.

 

TMP:   Dated:  August 15, 2013

TARGETED MEDICAL PHARMA, INC.

 

By: /s/ Amir Blachman

Its: VP, Secretary, CCO

 

 

EMPLOYEE:   Dated:  August 15, 2013

William B. Horne

 

By: /s/ William B. Horne

 



Page 17 of 17

 

